NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted August 30, 2022*
                                Decided August 31, 2022

                                         Before

                      DIANE S. SYKES, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE P. WOOD, Circuit Judge

No. 21-2584

VANOKA WASHINGTON,                              Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Central District of Illinois.

      v.                                        No. 3:18-cv-03099-CSB

STEVEN RYAN and JAMIE                           Colin S. Bruce,
BERGHAUS,                                       Judge.
     Defendants-Appellees.

                                       ORDER

        Vanoka Washington, then an Illinois prisoner, sued two correctional officers
under the First Amendment, alleging that they falsified disciplinary reports about him
in retaliation for a grievance that he submitted about misconduct by one of the officers.


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2584                                                                        Page 2

See 42 U.S.C. § 1983. The district judge concluded that Washington could not prove that
the officers were motivated by Washington’s grievance and granted the officers’ motion
for summary judgment. For the same reason, we affirm.

        We recount the facts in the light most favorable to Washington. See James v. Hale,
959 F.3d 307, 314 (7th Cir. 2020). In September 2017, while incarcerated at Western
Illinois Correctional Center, Washington submitted a grievance about Lieutenant Steven
Ryan. Having received no response two months later, Washington submitted another
grievance to request the status of the first. The next month, a grievance officer
responded with a form stating that Washington’s second grievance would be addressed
alongside the original.

       The same day Washington received that answer, he had an altercation with
Ryan. Ryan approached him in the lunch hall, called him a racial slur and mocked his
disability (Washington has no left hand or forearm), then ordered Washington to meet
him outside the hall. After Washington obliged, Ryan cuffed him and took him to
segregation. There, Washington saw Ryan speak with a correctional officer, Jamie
Berghaus, in a utility room. Ryan and Berghaus each wrote disciplinary reports about
Washington later that day, charging him with “intimidation or threats” and “dangerous
communications.” After a hearing officer found him guilty, Washington was punished
with four months of segregation and a disciplinary transfer to Hill Correctional Center.

       Washington sued Ryan and Berghaus under the First Amendment, alleging that
they retaliated against him for submitting the September 2017 grievance against Ryan
by writing unfounded disciplinary reports. See 42 U.S.C. § 1983. (Washington made
additional claims against several prison staff relating to the incident that spurred the
September 2017 grievance, but the district judge concluded that Jackson failed to
exhaust administrative remedies on those claims and entered partial summary
judgment for the defendants. That ruling is not at issue in this appeal.)

        Ryan and Berghaus moved for summary judgment, principally arguing that
Washington could not show that his grievance motivated them to issue the disciplinary
reports. As relevant here, each attested that he was not aware of Washington’s
grievance about Ryan; further, the grievance officer attested that she did not tell any
staff about Washington’s grievance. Washington testified that he assumed, based on the
timing of the disciplinary report, that the grievance officer had told Ryan about
Washington’s grievance and that Ryan then told Berghaus about it in the utility room.
No. 21-2584                                                                             Page 3

      The district judge concluded that Washington’s argument was based purely on
speculation and entered summary judgment for the defendants. Without evidence to
combat the defendants’ declarations that they did not have knowledge of Washington’s
grievance, the judge reasoned, Washington was unable to show that Ryan and Berghaus
were motivated by the grievance to write the disciplinary reports.

        On appeal, Washington generally argues that the judge improperly entered
summary judgment for the defendants on the First Amendment claims, and he repeats
his allegations that Ryan and Berghaus falsified a disciplinary report in retaliation for
his grievance. (To the extent Washington makes an argument against the grievance
officer, we ignore it, because she was never made a party to this case. See Myles v. United
States, 416 F.3d 551, 551–52 (7th Cir. 2005).)

       We apply de novo review and conclude that Ryan and Berghaus were entitled to
summary judgment. See James, 959 F.3d at 314. In order to proceed on his claim that the
officers punished him for protected speech in violation of the First Amendment,
Washington needed evidence that his protected speech was a motivating factor in the
defendants’ decision to take action against him. See Jones v. Van Lanen, 27 F.4th 1280,
1284 (7th Cir. 2022). Even assuming that the grievance was protected speech,
see Zimmerman v. Bornick, 25 F.4th 491, 493 (7th Cir. 2022), Washington did not counter
the defendants’ evidence of their lack of retaliatory motive with any of his own.
See Jones, 27 F.4th at 1284. Washington’s inferences that the grievance officer told Ryan
about the grievance, and that Ryan in turn told Berghaus, are just speculation, which
cannot create a genuine issue of material fact. See id. at 1284, 1286–87 (cannot infer
prison official retaliated against prisoner for actions against another prison official
because evidence does not closely link the officials’ decisionmaking). Ryan and
Berghaus did not know of Washington’s grievance, and so the timing that Washington
finds suspicious is insufficient evidence to save the claim from summary judgment.
See FKFJ, Inc. v. Vill. of Worth, 11 F.4th 574, 586 (7th Cir. 2021); Manuel v. Nalley, 966 F.3d
678, 681 (7th Cir. 2020).

                                                                                  AFFIRMED